t c summary opinion united_states tax_court ashton j blankenship petitioner v commissioner of internal revenue respondent docket no 20921-04s filed date ashton j blankenship pro_se john k parchman for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for partial summary_judgment as supplemented respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the deficiency is attributable to the disallowance of dependency_exemption deductions for petitioner’s minor daughter a b and minor nephew r g the change in petitioner’s filing_status from head_of_household to single and the disallowance of the earned_income_credit eic respondent now concedes that petitioner is entitled to a dependency_exemption deduction for a b petitioner does not address whether he is entitled to claim r g as a dependent for the dependency_exemption deduction or the head_of_household filing_status nor does he address whether r g it is the court’s policy to use initials when referring to minors see rule a petitioner asserts that he filed taxes in a timely manner and that t here should be no penalty for fileing sic late we note that respondent did not determine any penalty or addition_to_tax and that there is no issue in this case related to any penalty or addition_to_tax petitioner provided respondent with a form_8332 release of claim to exemption for child of divorced or separated parents the mother of a b signed the form_8332 as custodial_parent releasing her claim to the dependency_exemption deduction to petitioner is a qualifying_child for eic purposes as such petitioner is deemed to have conceded these issues under rule b this deemed concession is further supported by the fact that petitioner after filing his petition sought to amend his federal_income_tax return by inter alia dropping r g as a claimed dependent thereby eliminating one of his claimed dependency_exemptions and reducing the amount of his claimed eic after the above concessions the issues for decision are as follows the record contains no evidence that petitioner provided over half of his nephew’s support as required by sec_152 no evidence that he maintained as his home a household that constituted the principal_place_of_abode of his nephew for over half of as required by sec_2 and no evidence that his nephew was a qualifying_child for purposes of sec_32 consequently we would sustain respondent’s disallowance of the claimed dependency_exemption deduction filing_status attributable to petitioner’s nephew and claimed eic attributable to petitioner’s nephew regardless of petitioner’s deemed concessions petitioner also raises issues with respect to the suspension and computation of interest we note that although we might be sympathetic to petitioner’s situation in the instant case an action for redetermination of deficiency we lack jurisdiction over interest that accrues on a tax_deficiency that has yet to be assessed see mccauley v commissioner tcmemo_1988_431 cf sec_6404 rules thus we are bound by our jurisdictional limits and cannot adjudicate petitioner’s request to suspend the accrual of interest we also note that from the record it appears that petitioner is confused as to the amount respondent claims is due a tax_deficiency is defined by statute see sec_6211 and does not necessarily equal the amount due for instance a deficiency does not include accrued interest which is separately computed here the amount of petitioner’s tax_deficiency will be computed continued whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to the eic background none of the facts in this case have been stipulated by the parties petitioner resided in the state of louisiana when the petition was filed petitioner entered into the custody of the state of louisiana department of public safety and corrections on date and served hard labor until his release to a detainer for caddo parish on date on his original federal_income_tax return petitioner claimed dependency_exemption deductions for his daughter a b and his nephew r g in addition petitioner claimed both head_of_household filing_status and the eic listing a b and r g as qualifying children respondent mailed petitioner a notice_of_deficiency on date disallowing the claimed dependency_exemption deductions head_of_household filing_status and the eic petitioner filed a petition with the court on date and subsequently submitted an amended federal_income_tax return on date on the amended_return continued under rule which computation should also reflect the amount of tax due petitioner eliminated the claimed exemption for r g and decreased the amount for the eic respondent filed a motion for partial summary_judgment on date and a supplement thereto on date a summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b after a careful review of the record and for the reasons discussed hereinafter we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law notwithstanding the fact that respondent has styled his motion as one for partial summary_judgment b head_of_household filing_status given respondent’s concession that petitioner is entitled to a dependency_exemption deduction for a b petitioner’s taxable_income is zero for regardless of whether he claims single or head_of_household filing_status as a result petitioner’s filing_status has no tax effect for and thus warrants no further discussion c earned_income_credit in the case of an eligible_individual sec_32 allows an eic against the individual’s income_tax_liability as immediately relevant herein an eligible_individual is defined as an individual who has a qualifying_child for the taxable_year sec_32 to be a qualifying_child an individual must inter alia have the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 because petitioner was incarcerated on date and served hard labor until his release to a detainer for caddo parish on date a b did not have the same principal_place_of_abode as petitioner for more than half of cf 128_tc_13 dealing with a preconviction arrest it follows therefore that petitioner is not entitled to an eic on the basis of a qualifying_child an individual may still be eligible for an eic however even if the individual does not have a qualifying_child for the taxable_year sec_32 although respondent seeks we note that after a careful review of the record it appears petitioner would qualify for single and not head_of_household filing_status see sec_2 complete disallowance of petitioner’s claimed eic in his motion for partial summary_judgment respondent concedes in his supplement that petitioner is eligible for a portion of the claimed eic without regard to a qualifying_child because of his low income thus we will grant respondent’s motion for partial summary_judgment with respect to petitioner’s claimed eic but only as to petitioner’s alleged qualifying_child conclusion finally in reaching the conclusions described herein we have considered all of the arguments made by the parties and to the extent not expressly discussed above we find that those arguments do not support any result contrary to those reached herein to reflect the foregoing as well as the parties’ concessions an order granting in part respondent’s motion for partial summary_judgment will be issued and decision will be entered under rule
